CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with thereport of Vita Spirits Corp. (the "Company"), on Form 10-Q for the quarter ending October 31, 2009, as filed with the Securities and Exchange Commission (the "Report"), I, Tie Ming Li, Chief Executive Officer of the Company, certify, pursuant to Sect 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Sect 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Tie Ming Li Tie Ming Li, Chief Executive Officer
